COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-046-CV
  
 
  
IN RE FEDEX GROUND PACKAGE 
SYSTEM, INC.                          RELATOR
 
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1 ON REHEARING
------------
        After 
reviewing Relator’s motion for rehearing and the supplemental record, we deny 
the motion for rehearing.  We withdraw our February 1, 2005 opinion and 
substitute the following.
        The 
court has considered Relator's petition for writ of mandamus, two motions for 
temporary relief, and the record as supplemented on February 16, 2005.  The 
court is of the opinion that relief should be denied.  Accordingly, 
Relator's petition for writ of mandamus and two motions for temporary relief are 
denied.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
  
 
                                                                  PER 
CURIAM
    

PANEL B:   DAUPHINOT 
and WALKER, JJ.
DELIVERED: 
February 22, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.